



                        
Exhibit 10.1
CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT (together with the attached Business Terms Exhibit,
the “Agreement”), is made as of October 13, 2017 (the “Effective Date”) by and
between ELEVEN BIOTHERAPEUTICS, INC., a Delaware corporation with an office at
245 First Street, Suite 400, Cambridge, MA 02142 (“Eleven”), and Richard F.
Fitzgerald with an address at 330 Bair Road, Berwyn, PA 19312 (“Consultant”).
Eleven desires to have the benefit of Consultant’s knowledge and experience, and
Consultant desires to provide services to Eleven, all as provided in this
Agreement.
1.
Services. Eleven retains Consultant, and Consultant agrees to provide,
consulting and advisory services to Eleven as Eleven may from time to time
reasonably request and as specified in the attached Business Terms Exhibit (the
“Consulting Services”). Any changes to the Consulting Services (and any related
compensation adjustments) must be agreed to in writing between Consultant and
Eleven prior to implementation of the changes.

2.
Compensation. As full consideration for Consulting Services provided under this
Agreement, Eleven agrees to pay Consultant and reimburse expenses as described
in the Business Terms Exhibit.

3.
Performance. Consultant agrees to provide the Consulting Services to Eleven, or
to its designee, in accordance with all applicable laws and regulations and the
highest professional standards. Consultant represents and warrants that
Consultant has not been, and is not under consideration to be (a) debarred from
providing services pursuant to Section 306 of the United States Federal Food
Drug and Cosmetic Act, 21 U.S.C. § 335a; (b) excluded, debarred or suspended
from, or otherwise ineligible to participate in, any federal or state health
care program or federal procurement or non-procurement programs (as that term is
defined in 42 U.S.C. § 1320a-7b(f)); (c) disqualified by any government or
regulatory agencies from performing specific services, and is not subject to a
pending disqualification proceeding; or (d) convicted of a criminal offense
related to the provision of health care items or services, or under
investigation or subject to any such action that is pending.

4.
Compliance with Obligations to Third Parties. Consultant represents and warrants
to Eleven that the terms of this Agreement and Consultant’s performance of
Consulting Services do not and will not conflict with any of Consultant’s
obligations to any third parties. Consultant agrees not to use any trade secrets
or other confidential information of any other person, firm, corporation,
institution or other third party in connection with any of the Consulting
Services. If Consultant is an employee of another company or institution,
Consultant represents and warrants that Consultant is permitted to enter into
this Agreement pursuant to such company’s or institution’s policies concerning
professional consulting and additional workload. Consultant agrees not to make
any use of any funds, space, personnel, facilities, equipment or other resources
of a third party in performing the Consulting Services, nor take any other
action that would result in a third party asserting ownership of, or other
rights in, any Work Product (defined in Section 5), unless agreed upon in
writing in advance by Eleven.

5.
Work Product. Consultant will promptly and fully disclose in confidence to
Eleven all inventions, discoveries, improvements, ideas, concepts, designs,
processes, formulations, products, computer programs, works of authorship,
databases, mask works, trade secrets, know-how, information, data,
documentation, reports, research, creations and other products arising from or
made in the



CONFIDENTIAL    Page 1 of 1

--------------------------------------------------------------------------------




performance of (solely or jointly with others) the Consulting Services (whether
or not patentable or subject to copyright or trade secret protection)
(collectively, the “Work Product”). Consultant assigns and agrees to assign to
Eleven all rights in the United States and throughout the world to Work Product.
Consultant will keep and maintain adequate and current written records of all
Work Product, and such records will be available to and remain the sole property
of Eleven at all times. For purposes of the copyright laws of the United States,
Work Product will constitute “works made for hire,” except to the extent such
Work Product cannot by law be “works made for hire”. Consultant represents and
warrants that Consultant has and will have the right to transfer and assign to
Eleven ownership of all Work Product. Consultant will execute all documents, and
take any and all actions needed, all without further consideration, in order to
confirm Eleven’s rights as outlined above. In the event that Consultant should
fail or refuse to execute such documents within a reasonable time, Consultant
appoints Eleven as attorney to execute and deliver any such documents on
Consultant’s behalf.
6.
Confidentiality. “Confidential Information” means (a) any scientific, technical,
business or financial information in whatever form (written, oral or visual)
that is furnished or made available to Consultant by or on behalf of Eleven, (b)
all information contained in or comprised of Eleven Materials (defined in
Section 8); and (c) all Work Product. Confidential Information is, and will
remain, the sole property of Eleven. During the Term (as defined in Section 9)
and for a period of seven (7) years thereafter, Consultant agrees to (i) hold in
confidence all Confidential Information, and not disclose Confidential
Information without the prior written consent of Eleven; (ii) use Confidential
Information solely in connection with the Consulting Services; (iii) treat
Confidential Information with no less than a reasonable degree of care;
(iv) reproduce Confidential Information solely to the extent necessary to
provide the Consulting Services, with all such reproductions being considered
Confidential Information; and (v) notify Eleven of any unauthorized disclosure
of Confidential Information promptly upon becoming aware of such disclosure.
Consultant’s obligations of non-disclosure and non-use under this Agreement will
not apply to any portion of Confidential Information that Consultant can
demonstrate, by competent proof:

(a)
is generally known to the public at the time of disclosure or becomes generally
known through no wrongful act on the part of Consultant;

(b)
is in Consultant’s possession at the time of disclosure other than as a result
of Consultant’s breach of any legal obligation;

(c)
becomes known to Consultant on a non-confidential basis through disclosure by
sources other than Eleven having the legal right to disclose such Confidential
Information; or

(d)
is independently developed by Consultant without reference to or reliance upon
Confidential Information.

If Consultant is required by a governmental authority or by order of a court of
competent jurisdiction to disclose any Confidential Information, Consultant will
give Eleven prompt written notice thereof and Consultant will take all
reasonable and lawful actions to avoid or minimize the degree of such
disclosure. Consultant will cooperate reasonably with Eleven in any efforts to
seek a protective order.
7.
Eleven Materials. All documents, data, records, materials, compounds, apparatus,
equipment and other physical property furnished or made available by or on
behalf of Eleven to Consultant in connection with this Agreement (“Eleven
Materials”) are and will remain the sole property of Eleven. Consultant will use
Eleven Materials only as necessary to perform the Consulting Services



CONFIDENTIAL    Page 2 of 2

--------------------------------------------------------------------------------




and will not transfer or make available to any third party the Eleven Materials
without the express prior written consent of Eleven. Consultant will return to
Eleven any and all Eleven Materials upon request.
8.
Publication; Publicity. Consultant may not publish or refer to Work Product, in
whole or in part, without the prior express written consent of Eleven.
Consultant will not use the name, logo, trade name, service mark, or trademark,
or any simulation, abbreviation, or adaptation of same, or the name of Eleven or
any of its affiliates for publicity, promotion, or other uses without Eleven’s
prior written consent.

9.
Expiration/Termination. The term of this Agreement will commence on the
Effective Date and expire at the end of the period specified in the “Term”
Section of the Business Terms Exhibit, unless sooner terminated pursuant to the
provisions of this Section 9 or extended by mutual written agreement of the
parties (the “Term”). Eleven may terminate this Agreement at any time with or
without cause upon not less than ten (10) days’ prior written notice to
Consultant. Consultant may terminate this Agreement at any time with or without
cause upon not less than sixty (60) days’ prior written notice to Eleven. Any
expiration or termination of this Agreement shall be without prejudice to any
obligation of either party that has accrued prior to the effective date of
expiration or termination. Upon expiration or termination of this Agreement,
neither Consultant nor Eleven will have any further obligations under this
Agreement, except that (a) Consultant will terminate all Consulting Services in
progress in an orderly manner as soon as practicable and in accordance with a
schedule agreed to by Eleven, unless Eleven specifies in the notice of
termination that Consulting Services in progress should be completed; (b)
Consultant will deliver to Eleven all Work Product made through expiration or
termination; (c) Eleven will pay Consultant any monies due and owing Consultant,
up to the time of termination or expiration, for Consulting Services properly
performed and all authorized expenses actually incurred; (d) Consultant will
immediately return to Eleven all Eleven Materials and other Confidential
Information and copies thereof provided to Consultant under this Agreement; and
(e) the terms, conditions and obligations under Sections 3, 5, 6, 7, 8, 9 and 10
will survive expiration or termination of this Agreement.

10.
Miscellaneous.

(a)
Independent Contractor. The parties understand and agree that Consultant is an
independent contractor and not an agent or employee of Eleven. Consultant has no
authority to obligate Eleven by contract or otherwise. Consultant will not be
eligible for any employee benefits of Eleven and expressly waives any rights to
any employee benefits. Consultant will bear sole responsibility for paying and
reporting Consultant’s own applicable federal and state income taxes, social
security taxes, unemployment insurance, workers’ compensation, and health or
disability insurance, retirement benefits, and other welfare or pension
benefits, if any, and indemnifies and holds Eleven harmless from and against any
liability with respect to such taxes, benefits and other matters.

(b)
Use of Name. Consultant consents to the use by Eleven of Consultant’s name on
its website, in press releases, company brochures, offering documents,
presentations, reports or other documents in printed or electronic form, and any
documents filed with or submitted to any governmental or regulatory agency or
any securities exchange or listing entity; provided, that such materials or
presentations accurately describe the nature of Consultant’s relationship with
or contribution to Eleven.



CONFIDENTIAL    Page 3 of 3

--------------------------------------------------------------------------------




(c)
Entire Agreement. This Agreement contains the entire agreement of the parties
with regard to its subject matter, and supersedes all prior or contemporaneous
written or oral representations, agreements and understandings between the
parties relating to that subject matter. This Agreement may be changed only by a
writing signed by Consultant and an authorized representative of Eleven.

(d)
Certain Disclosures and Transparency. Consultant acknowledges that Eleven and
its affiliates are required to abide by federal and state disclosure laws and
certain transparency policies governing their activities including providing
reports to the government and to the public concerning financial or other
relationships with healthcare providers. Consultant agrees that Eleven and its
affiliates may, in their sole discretion, disclose information about this
Agreement and about Consultant’s Consulting Services including those relating to
healthcare providers and any compensation paid to healthcare providers pursuant
to this Agreement. Consultant agrees to promptly supply information reasonably
requested by Eleven for disclosure purposes. To the extent that Consultant is
independently obligated to disclose specific information concerning the
Consulting Services relating to healthcare providers and compensation paid to
healthcare providers pursuant to this Agreement, Consultant will make timely and
accurate required disclosures.

(e)
Assignment and Binding Effect. The Consulting Services to be provided by
Consultant are personal in nature. Consultant may not assign or transfer this
Agreement or any of Consultant’s rights or obligations hereunder. In no event
will Consultant assign or delegate responsibility for actual performance of the
Consulting Services to any third party. Eleven may transfer or assign this
Agreement, in whole or in part, without the prior written consent of Consultant.
Any purported assignment or transfer in violation of this Section is void. This
Agreement will be binding upon and inure to the benefit of the parties and their
respective legal representatives, heirs, successors and permitted assigns.

(f)
Notices. All notices required or permitted under this Agreement must be in
writing and must be given by directing the notice to the address for the
receiving party set forth in this Agreement or at such other address as the
receiving party may specify in writing under this procedure. Notices to Eleven
will be marked “Attention: CEO”. All notices must be given (i) by personal
delivery, with receipt acknowledged, (ii) by prepaid certified or registered
mail, return receipt requested, or (iii) by prepaid recognized next business day
delivery service. Notices will be effective upon receipt or at a later date
stated in the notice.

(g)
Governing Law. This Agreement and any disputes relating to or arising out of
this Agreement will be governed by, construed, and interpreted in accordance
with the internal laws of the State of Delaware, without regard to any choice of
law principle that would require the application of the law of another
jurisdiction. The parties agree to submit to the exclusive jurisdiction of the
state and federal courts located in the State of Delaware and waive any defense
of inconvenient forum to the maintenance of any action or proceeding in such
courts.

(h)
Severability; Reformation. Each provision in this Agreement is independent and
severable from the others, and no provision will be rendered unenforceable
because any other provision is found by a proper authority to be invalid or
unenforceable in whole or in part. If any provision of this Agreement is found
by such an authority to be invalid or unenforceable in whole or in part, such
provision shall be changed and interpreted so as to best accomplish



CONFIDENTIAL    Page 4 of 4

--------------------------------------------------------------------------------




the objectives of such unenforceable or invalid provision and the intent of the
parties, within the limits of applicable law.
(i)
No Strict Construction; Headings. This Agreement has been prepared jointly and
will not be strictly construed against either party. The section headings are
included solely for convenience of reference and will not control or affect the
meaning or interpretation of any of the provisions of this Agreement.

(j)
Waivers. Any delay in enforcing a party’s rights under this Agreement, or any
waiver as to a particular default or other matter, will not constitute a waiver
of such party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written waiver relating to a
particular matter for a particular period of time signed by Consultant and an
authorized representative of the waiving party, as applicable.

(k)
Remedies. Consultant agrees that (i) Eleven may be irreparably injured by a
breach of this Agreement by Consultant; (ii) money damages would not be an
adequate remedy for any such breach; (iii) as a remedy for any such breach
Eleven will be entitled to seek equitable relief, including injunctive relief
and specific performance, without being required by Consultant to post a bond;
and (iv) such remedy will not be the exclusive remedy for any breach of this
Agreement.

(l)
Counterparts. This Agreement may be executed in any number of counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument. A facsimile or portable document format (“.pdf”)
copy of this Agreement, including the signature pages, will be deemed an
original.

[Signature page follows]


CONFIDENTIAL    Page 5 of 5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
ELEVEN BIOTHERAPEUTICS, INC.
By: /s/ Stephen A. Hurly
Name: Stephen A. Hurly
Title: President and Chief Executive Officer
RICHARD F. FITZGERALD
/s/ Richard F. Fitzgerald










BUSINESS TERMS EXHIBIT
Consulting Agreement with Richard F. Fitzgerald
Dated October 13, 2017
1.
Consulting Services:

Consultant will provide the following Consulting Services to Eleven:
Provision of Interim Chief Financial Officer support services for the Company,
focused on leadership and day-to-day management of the accounting and finance
function, external SEC reporting, issuance of monthly, quarterly and annual
financial statements and related filings, external financing support, provision
of financial analysis and financial support to senior management, coordination
and communication with external constituents, and maintenance of financial
policies, processes, procedures and controls. The Interim Financial Officer role
will begin on October 20, 2017; provided, however, Consultant shall begin to
provide Consulting Services to the Company beginning on the Effective Date.
Consultant will provide Consulting Services on a schedule and at a location or
locations mutually agreed between Consultant and Stephen Hurly, the Company’s
CEO. In addition, Consultant will be available for a reasonable number of
telephone and/or written consultations.
2.
Compensation:

Fees: Eleven will pay Consultant $26,667 per month during the Term.
Expenses: Eleven will reimburse Consultant for any pre-approved expenses
actually incurred by Consultant in connection with the provision of Consulting
Services. Requests for reimbursement will be in a form reasonably acceptable to
Eleven, will include supporting documentation and will accompany Consultant’s
invoices.
Invoicing: On a bi-weekly basis, Consultant will invoice Eleven for Consulting
Services rendered and related expenses incurred during the bi-weekly period.
Invoices should reference this Agreement and should be submitted to Eleven to
the attention of: Stephen Hurly, CEO. Invoices will contain such detail as
Eleven may reasonably require and will be payable in U.S. Dollars. Undisputed
payments will be made by Eleven within fifteen (15) days after Eleven’s receipt
of Consultant’s invoice, request for reimbursement and all supporting
documentation.
3.
Term:

This Agreement will be for a term of one (1) year beginning on the Effective
Date.


CONFIDENTIAL    Page 6 of 6